Appeal from a judgment of the County Court of Broome County (Smith, J.), rendered May 7, 1992, convicting defendant upon his plea of guilty of the crime of criminal possession of a controlled substance in the second degree.
We reject defendant’s contention that his negotiated sentence of eight years to life should be reduced to a more lenient sentence. An examination of the plea allocution minutes reveals that defendant, who received a substantial benefit by being allowed to plead guilty to a lesser charge in a multicount indictment, entered his plea with full knowledge of what the range of sentencing would be. Under the circumstances, we find no reason to disturb the sentence imposed by County Court.
Mikoll, J. P., Mercure, White, Casey and Yesawich Jr., JJ., concur. Ordered that the judgment is affirmed.